Given, J.
(dissenting). — After a careful reading of 'this voluminous record, I am unable to agree with the conclusion of the majority. I will not attempt to set out or discuss the evidence, and will add but little to a statement ■ of;; *694my conclusions. Nor convenience, I will designate the appellant as defendant, and the other parties -as plaintiffs.
That the defendant is an illegitimate son of Mary Jones, horn at the poor farm in Jackson county, Iowa, in December, 1869; that he was taken by Mrs. Niles in March, 1870, and reared by her in Iowa up to 1873, and thereafter in her homes in Kansas and Nebraska; and that Mary Jones disappeared immediately after Mrs. Niles took the child, and has not since been heard of, — are facts undisputed in the evidence. That Mary Jones was an employe in the Decker House in 1868 and 1869, while kept by Mr. and Mrs. Niles, and at which Mott .Watson boarded, is established by a decided preponderance of the evidence. Six witnesses testify positively to a personal acquaintance with her while so employed in those years. That others do not remember her as an employe while they were working at that house doe® not necessarily contradict these six co-employes, nor the two other persons who testified that they saw her there. This apparent discrepancy may arise from a confusion of Sates, a failure to remember names after so many years, and the. fact that persons employed at different', work in the house may not have become acquainted so as-to remember each other. The fact that Mrs. Niles took the child confirms me in the belief that she knew Mary Jones because of her having been employed in the hotel. As I read this record, Mr. Watson was not, at his age in 1868, under such moral restraint as precludes the possibility of his having had the relations claimed with Mary Jones. True, he was received into good society, because of his outward demeanor, but more largely, I think because of his wealth; but he does not seem to have coveted that society, as he seldom went from' his hotel; and was contented with the associations that surrounded him there. That he knew Mary Jones cannot be doubted, and that she was not wanting in attractions tó one of'Watson’s age and circumstances fairly appears; I mention' these facts, not as conclusive *695upon the questions at issue, but simply to show that what is •claimed was possible, and from this standpoint to inquire further. Though discredit is cast upon the testimony'tending to show that Watson, with commendable purpose, sought to secure suitable care for Mary during her confinement, I am convinced that such is the fact. Watson, aware of the •disgrace and legal consequences that might follow a public •disclosure, proceeded secretly and cautiously in his efforts to find a lying-in place for Mary. With the limited opportunities afforded by the town, and his desire for secrecy, it is not surprising that he failed to procure a place, and was forced to allow the girl to go to the county house. The testimony as to these efforts is corroborated by what followed in the history of the affair. It seems to me that the evidence •establishes by a very decided preponderance that the defendant is the illegitimate son of Watson. Soon after the child was taken by Mrs. Niles, Mary Jones disappeared from that community, and nothing further is shown as to her,— a fact that may be explained by subsequent statements of Mr. Watson as to what the affair had cost him. With Mary gone, and the child provided for, the fear of legal consequences had vanished; and the evidence shows that from that time forward Watson did not act with, nor enjoin, secrecy, as he had previously done. Before that time he talked only with those with whom it was necessary he should talk to provide for Mary and the' child, but thereafter he generally spoke without reserve as to the paternity of the defendant. Twenty-seven witnesses testified to numerous ■conversations in which Watson admitted that the defendant was his son. ’ These conversations were generally brought ■■about by mention that it was so rumored, or in relation to what would become of his property at his death. I think the fact of such tumors was competent evidence, so far as brought to the knowledge 'of Watson, and as it tends to .account for the Conversations' and to explain his statements’. It is true, a. numfer' of reputable- persons, intimate with Mr. *696Watson, say they never heard him admit or'refer to the defendant as his son; but it does not appear that, as between him and them, that subject was mentioned. It appears that on every occasion when the subject was mentioned, after the woman .was gone and the child provided for, Watson directly or indirectly admitted the fact that defendant was his son, and it does not appear that on any occasion he made denial of that fact. The credibility of a number of the witnesses who testify to these admissions is put in question, but they are corroborated by what preceded, and their testimony as to their conversations with Watson is entirely reasonable, under the circumstances, and therefore may be given weight notwithstanding their impeachment. The fact that Watson.once made a will in which defendant was not remembered cannot be construed as. a denial of him as his son. Many reasons may account for that omission, — as a want, of confidence in the ability of the boy to take care of the property. Whatever the reasons may have been, they failed to control the action of Mr. Watson, as is shown by the destruction of the will. That it was through Watson’s influence that Mrs. Niles was induced to take the child seems to me to be well established, — a fact that goes far to corroborate these twenty-seven witnesses. That it was rumored that Watson was the father of this defendant cannot be doubted, and that the fact of this rumor was frequently brought to his attention, and he as frequently admitted that the defendant was his son, is equally well established. The facts that were held sufficient to show general, and notorious recognition' in Blair v. Howell, 68 Iowa, 619, were not stronger than the facts in this case. In that case Bowen sometimes denied that he was the father, but in this Watson, though often confronted with the facts, never denied it. It is said in that case that, the general bearing being such as involved a recognition, it follows that the recognition was general. Surely the general bearing of Watson towards the defendant, in providing him a home and care, as well as frequent recognition, *697was general recognition. This recognition, though not proclaimed to the public, was not concealed, but open to all who* had occasion to observe, and therefore it was as notorious and general as the circumstances admitted. I think that, allowing full force to- discrediting testimony, it is established by a decided preponderance of the evidence that the defendant' is the son of Mott Watson, and that Mott Watson generally •and notoriously recognized him as such.
As to the evidence of recognition in writing in the contract claimed to have been made with Mrs. Niles for the' support of the child, I think it is established that there was-such a contract. That Mrs. Niles took the child is undisptited, and it was reasonable that she should have desired compensation for rearing the child, especially if she knew him to be the child of Mr. Watson, who- was amply able to* pay. Watson’s desire was to avoid legal consequences, and, as I have said, with the mother gone, and the child provided' for, this would be accomplished. These being the facts, it' was reasonable that Watson was ready to consent to a contract for the support of the child; hence I am the more ready to believe the witnesses who swore that such a contract was; made, and those who say they afterwards saw it. That the-copy kept by Mrs. Niles is lost is shown by the fact that a search where, if not lost, it would b© found, failed to discover it; and the same is true as to the copy kept by Watson. The absence of Watson’s copy from his papers may be-accounted for by the fact that on the night of his death* Eugene and Leslie Watson opened his sa,fe and overhauled his papers. Tru©, they deny this, hut eight witnesses testified that they did so. That the contract existed, and that it is lost, are sufficiently proven to admit evidence of its contents, whatever may have been the cause of the loss. There-are some discrepancies between the witnesses as to the' details of the contents of the contract, — a fact which'I thinlcdoes not detract from their testimony. • They all agree that it was a writing in which Mott Watson recognized the: *698defendant as his son by contracting for his support. There is ■certainly much room for the criticisms that are made pro and con upon the credibility that should be accorded to the ■evidence, but I do not think we are justified in the wholesale rejection of the evidence that the plaintiffs demand. I •find no warrant for disbelieving the several witnesses who testify to Mary Jones’ employment in the Decker House, nor the several witnesses who testify to Watson’s efforts to secure ■care for Mary during her confinement. I do not think we ■■are warranted in entirely rejecting the testimony of the several witnesses who swear to the existence and contents •of the contract, nor the large number of witnesses who testify to Watson’s repeated recognition of the defendant as his ■■son. I appreciate the disadvantages under which the plaintiffs labor in combating this evidence on’behalf of the defendant, but, summing it all up, I reach the conclusion that the defendant has established by a decided and convincing preponderance of the evidence that he is the son of Mott Watson, and that Mott Watson generally and notoriously recognized him as such, and also so recognized him in a written ■contract with Mrs. Niles. I think we should reverse.
Granger, J., concurs in this dissent.